Order denying plaintiffs’ application for a preliminary injunction affirmed, with ten dollars costs and disbursements. Order denying plaintiffs’ application to modify order denying a preliminary injunction by making such denial of an injunction conditional upon defendant’s consenting to an immediate trial affirmed, without costs, and without prejudice to an application to be made to the Special Term, to order the cause on for trial, and fix a day therefor, either at the present *901term or at Part II in the subsequent terms, pursuant to the rule established by this court in the assignment of justices and the fixation of terms. No opinion. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.